Title: To Thomas Jefferson from Francis Kinloch, 26 April 1789
From: Kinloch, Francis
To: Jefferson, Thomas



Dear Sir
South Carolina April 26th 1789

I received some time ago from the hands of Mr. Izard a copy of your Notes on the State of Virginia, for which [I] return you my very sincere thanks. I do not however think that the French press has done you the same justice as Stockdale’s, a copy of whose edition I got from England as soon as it appeared. You will not, I trust, suspect me of flattery, when I assure you, that I consider all America as infinitely obliged to you for such a publication, for you have not only done us credit with foreigners, but have excited a wish in every man’s mind who reads you, to become acquainted with his own state, and to consider the same questions as addressed to himself.
This letter goes under cover to my Nephew Mr. Huger, whom [I h]ave desired to forward it, in order that He may have an opportunity of paying his respects to you: He is now at Geneva and will soon leave that place, and commence a tour of some extent. As it is possible that he may on some occasions be so situated as to render it of consequence to him to be known as an American, and of respectable connections, I take the liberty, Sir, to apply to you as our only Minister Plenipotentiary in Europe, and request, that you would be so good as to furnish him with a general letter of recommendation  to the Ambassadors of the French Nation, or other persons of publick character. When I travelled, I had such a letter from Lord Weymouth and found it of infinite service:—I was then an Englishman, and still retain, notwithstanding some efforts, such deep rooted prejudices in favour of that nation and government, that I confess to you some disagreeable sensations at a passage of your notes, which will, I am sure, occur to you. I rely upon our former acquaintance, you perceive, dear Sir, and on the experience I have of your good nature, which will lead you to forgive not only my criticism, but the general alarm which another passage in your Notes occasioned amongst us. It is not easy to get rid of old prejudices, and the word “emancipation” operates like an apparition upon a South Carolina planter.
Should I at any time have it in my power to be of service to you here, I hope you will command me, and should you find time to honour me with a few lines, I should receive them very gratefully. With Sentiments of the highest respect & esteem, I remain Dear Sir, Your Excellencys most Obedient & Humble Sevt,

Francis Kinloch

